Citation Nr: 1456552	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO. 10-23 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a left knee disability, to include status-post left knee surgery.

2. Entitlement to an initial rating in excess of 30 percent for left knee subluxation.

3. Entitlement to an initial rating in excess of 10 percent for a right knee disability, to include retropatellar pain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1982 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. In that decision, the RO granted service connection for bilateral knee disabilities and assigned 10 percent ratings for each knee.

By way of background, in an August 2013 rating decision the RO assigned a separate, compensable rating of 30 percent for severe recurrent subluxation of the left knee. See VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004). As the Board must consider all applicable rating criteria, the Board finds that the issue of entitlement to an initial rating in excess of 30 percent for left knee subluxation is also on appeal, and will be addressed below.

The Board notes that on his June 2010 substantive appeal, the Veteran indicated he wanted a hearing before the Board in Washington, D.C. However, according to the electronic Veterans Appeals Control and Locator System (VACOLS) the Veteran's representative cancelled the request for a Board hearing in February 2011 correspondence. As such, the hearing request is considered withdrawn.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence of unemployability. As such, the Board finds that the issue of TDIU has not been raised by the record.

The Board remanded the issues on appeal for additional development in March 2014. The records having been obtained and new VA examinations having been provided, the Board finds the directives have been substantially complied with and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran's left knee disability, to include status post left knee surgery, is manifested by limitation of flexion to 75 degrees at worst due to additional functional loss after repetitive testing; but not by flexion limited to 30 degrees or less.

2. Prior to April 8, 2013, the Veteran's left knee disability was not manifested by limitation of extension to 5 degrees or less.

3. From April 8, 2013 forward, the Veteran's left knee disability is manifested by limitation of extension to 5 degrees, with no further functional impairment after repetitive testing; but not by limitation of extension of the left knee of 10 degrees or more.

4. The Veteran's left knee disability is manifested by severe recurrent subluxation.

5. Throughout the period on appeal, the Veteran's left knee disability has otherwise been manifested by a meniscal condition with frequent episodes of pain and effusion into the joint, difficulty walking, pain, fatigability, crepitus, locking, subjective giving way, weakness, swelling, deformity, atrophy, fatigability, incoordination, and tenderness; but not by ankylosis or nonunion or malunion of the tibia or fibula.

7. Throughout the appellate period, the Veteran's right knee disability is manifested by pain, flexion limited to 110 degrees at worst with no further functional impairment after repetitive testing, subjective giving way, difficulty walking, weakness, functional loss, clicking, popping, swelling, altered gait, and tenderness; but not by flexion limited to 30 degrees or less, extension limited to 5 degrees or less, dislocated semilunar cartilage, ankylosis, nonunion or malunion of the tibia or fibula, or recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for a service-connected left knee disability, to include status post left knee surgery, have not been met at any time during the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260-5024 (2014).

2. The criteria for separate compensable rating for limitation of extension of the left knee prior to April 8, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2014); VAOPGCPREC 23-97.

3. The criteria for a separate staged noncompensable rating, but no higher, from April 8, 2013 forward based on extension of the left knee limited to 5 degrees have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2014); VAOPGCPREC 23-97.

4. The criteria for an initial rating in excess of 30 percent for service-connected left knee subluxation have not been met at any time during the appeal. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

5. The criteria for an initial rating in excess of 10 percent for a service connected right knee disability have not been met at any time during the appeal. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260-5019 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.


B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the electronic claims file. All identified or submitted private treatment records have also been associated with the electronic claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in July 2008, July 2010, and April 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for his left and right knee disabilities. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40. Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

Generally, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Specifically concerning disabilities of the knee, VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004, 69 Fed. Reg. 59990. VA General Counsel also has held that a claimant who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14. However, any such separate rating must be based on additional disabling symptomatology. That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either Diagnostic Code 5260 or 5261. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The Veteran contends that he is entitled to increased ratings for his service-connected left knee and right knee. As the analyses for the left and right knee disabilities differ, for the purposes of clarity they will be addressed separately.

A. Left Knee

Concerning the left knee, the Veteran's left knee disability, to include status post left knee surgery, is currently rated at 10 percent for limitation of flexion. The Veteran has been assigned an additional 30 percent rating for severe recurrent subluxation. As the Board must consider all potentially applicable diagnostic codes, the Board will first considered whether an increased rating is warranted for limitation of flexion covering the status post left knee surgery disability, followed by whether an increased rating is warranted for the separately rated left knee subluxation. The Board will then address the medical evidence indicating the Veteran's left knee disability is manifested by limitation of extension, and finally will address all other potentially applicable Diagnostic Codes.

The Veteran's left knee disability, to include status post left knee surgery, is rated under Diagnostic Code 5024, covering tenosynovitis. Diseases covered by Diagnostic Codes 5013 to 5024 are rated according to the criteria governing degenerative arthritis. Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. As such, the Veteran's left knee disability will be rated based on the Diagnostic Codes concerning limitation of motion of the knee. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260. 

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II. Diagnostic Code 5260 provides for the assignment of a noncompensable rating when flexion is limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees. Id. A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id.

Based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left knee disability more nearly approximates the level of severity contemplated by a 20 percent rating under DC 5260. Regarding the left knee, the Veteran has reported pain, fatigability, difficulty walking, locking, subjective giving way, weakness, functional loss, limitation of motion, locking, swelling, and tenderness. The Veteran is competent to report these symptoms as they are lay observable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided with VA examinations in July 2008, July 2010, and April 2013. The July 2008 examiner found the Veteran to have flexion to 110 degrees, with motion further limited to 82 degrees after repetitive testing due to pain, impaired endurance, and other factors. The examiner noted the medial and lateral collateral ligaments to be intact, with negative drawer, Lachman, and McMurray tests. Slightly decreased muscle strength, swelling, and crepitus were noted to be present.

The July 2010 VA examiner found the Veteran to have flexion to 100 degrees with no additional functional impairment after repetitive testing. The examiner noted pain, fatigability, and lack of endurance. The medial and lateral collateral ligaments and anterior and posterior cruciate ligaments were found to be intact, with a negative McMurray test. There was no evidence of edema, effusion, instability, tenderness, or redness. Finally, the April 2013 examiner found left knee flexion to 115 degrees with pain present at 90 degrees. The examiner noted further limitation of flexion to 75 degrees after repetitive testing. Weakened movement, excess fatigability, incoordination, deformity, and atrophy were noted to be present. The examiner found there to be normal anterior, posterior, and medial lateral stability in the knee, with a history of severe subluxation and a meniscal condition characterized by effusion and pain.

VA and private treatment records generally reflect complaints of pain, limitation of motion, subjective giving way, weakness, locking, swelling, crepitus, altered gait, and tenderness. A March 2012 private treatment record noted left knee flexion to 135 degrees with no instability. Based on the objective medical evidence, the Board finds that the Veteran's left knee disability, to include status post left knee surgery, does not more nearly approximate the level of severity contemplated by a 20 percent rating for flexion, as at no point during the period on appeal has the medical evidence shown that the Veteran's left knee flexion has been limited to 30 degrees or less. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Rather, even considering functional loss on repetitive motion due to pain, it has at worst been limited to 75 degrees.

Turning to the recurrent subluxation of the left knee, the Veteran is currently rated at 30 percent for severe recurrent subluxation of the left knee. Here, the medical and lay evidence clearly shows that the Veteran has left knee subluxation, and the April 2013 VA examiner noted that subluxation to be severe. However, a 30 percent rating is the maximum allowable rating for recurrent subluxation of the knee. 38 C.F.R. § 4.71a, Diagnostic Code 5257. As the Veteran has already been assigned the maximum rating for recurrent subluxation, a higher rating is not possible under the schedular criteria, and therefore an increased rating for left knee recurrent subluxation is not warranted. Id.

As noted, an additional separate rating for limitation of extension is allowable under the law when such symptomatology is shown.  Here, the April 2013 VA examiner noted both that the Veteran had full extension of the left knee and also that extension was limited to 5 degrees. The examiner further indicated that after repetitive testing the Veteran had extension to what appears to be minus 5 degrees, or 5 degrees past neutral. Reading these findings in a light most favorable to the Veteran, the Board finds that as of April 8, 2013, the Veteran had left knee extension limited to 5 degrees, with no additional loss of function after repetitive testing. 38 C.F.R. § 4.71a, Diagnostic Code 5261. As such, since separate evaluations for limitation of flexion and extension may be assigned for the same joint, the Board finds that a separate, noncompensable rating should be assigned for the Veteran's limitation of extension of the left knee. See id; VAOGCPREC 9-2004, 69 Fed. Reg. 59990.

However, prior to April 8, 2013, there is no medical evidence of limitation of extension to 5 degrees or less. The July 2008 and July 2010 VA examiners both found that the Veteran had full extension to 0 degrees, and VA and private treatment records associated with the electronic claims file are silent for any indication that the Veteran had limited extension of the left knee. Therefore, the Board finds that the separate, noncompensable rating should be staged, beginning on April 8, 2013, which is the earliest date on which there is evidence of limitation of extension of the left knee. See Fenderson, 12 Vet. App. at 126-27; Hart, 21 Vet. App. 505.

No other additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his left knee, it is clearly not ankylosed. Id. There is no medical evidence of nonunion or malunion of the tibia and fibula. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

The April 2013 VA examiner did note that the Veteran has a meniscal (semilunar cartilage) condition that is characterized by frequent episodes of pain and joint effusion. However, meniscal conditions are not conditions for which separate additional compensable ratings can be given. See VAOGCPREC 9-2004, 69 Fed. Reg. 59990. This is because the symptomatology noted to be present, specifically pain and effusion or swelling of the joint, and their effects are already contemplated by the Veteran's assigned rating based on limitation of motion. The Veteran's limitations with respect to flexion and extension of the left knee, as well as issues with giving way and subluxation, have been tied to pain and episodes of swelling. As, such, the Board finds that these symptoms, and their resulting impairment of the Veteran's range of motion and left knee stability, are already contemplated by the assigned 10 percent rating for limitation of flexion, noncompensable rating for extension, and 30 percent rating for subluxation. Thus, a higher rating based on a meniscal condition is not possible. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Finally, private medical records associated with the electronic claims file indicate that the Veteran has a diagnosis of left knee osteoarthritis. However, limitation of motion is present in the left knee in both flexion and extension, and therefore a separate compensable rating for degenerative arthritis of the left knee is not warranted in this case, as his symptoms are fully contemplated by the criteria governing limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

In evaluating the Veteran's current level of disability for the period on appeal functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, fatigability, locking, subjective giving way, weakness, functional loss, limitation of motion and swelling, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. Both the July 2008 and April 2013 VA examiners noted that upon repetitive testing there was further functional loss due to factors such as fatigability, impaired endurance, pain and others. However, the examiners both specifically noted the additional loss of range of motion due to these factors, and the Board has used the additional functional loss in assessing the assigned ratings for limitation of flexion and limitation of extension. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 10 percent for a left knee disability and in excess of 30 percent for left knee instability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claims are denied. However, based on the medical evidence, the Board finds a separate, staged rating at a noncompensable level for limitation of extension of the left knee to 5 degrees from April 8, 2013 forward, is warranted.

B. Right Knee

The Veteran's right knee disability is rated under Diagnostic Code 5019, covering bursitis. Diseases covered by Diagnostic Codes 5013 to 5024 are rated according to the criteria governing degenerative arthritis. Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. As such, the Veteran's right knee disability will be rated based on the Diagnostic Codes concerning limitation of motion of the knee. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260. The Board will begin with the Diagnostic Code covering limitation of flexion, but all potentially applicable rating criteria will be considered.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II. Diagnostic Code 5260 provides for the assignment of a noncompensable rating when flexion is limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees. Id. A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id.

Based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right knee disability more nearly approximates the level of severity contemplated by a 20 percent rating. Regarding the right knee, the Veteran has reported pain, limitation of motion, difficulty walking, subjective giving way, weakness, functional loss, clicking, popping, swelling, altered gait, and tenderness. The Veteran is competent to report these symptoms as they are lay observable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided with VA examinations in July 2008, July 2010, and April 2013. The July 2008 examiner found the Veteran to have flexion to 128 due to pain, impaired endurance, and other factors. The examiner noted the medial and lateral collateral ligaments to be intact, with negative drawer, Lachman, and McMurray tests. Decreased muscle strength was also noted to be present.

The July 2010 VA examiner found the Veteran to have flexion to 110 degrees at worst, with no additional functional impairment after repetitive testing. The examiner noted pain, swelling, instability, locking, and fatigability. The medial and lateral collateral ligaments and anterior and posterior cruciate ligaments were found to be intact, with a negative McMurray test. There was no evidence of painful motion, edema, effusion, instability, tenderness, or redness. Finally, the April 2013 examiner found right knee flexion to 120 degrees with pain present at 85 degrees. The examiner also noted pain on movement and swelling, but no additional loss of function after repetitive testing. The examiner found there to be normal anterior, posterior, and medial lateral stability in the knee, with no history of subluxation or any meniscal condition. 

VA and private treatment records generally reflect complaints of pain, limitation of motion, subjective giving way, weakness, clicking, popping, swelling, altered gait, and tenderness. A March 2012 private treatment record noted right knee flexion to 135 degrees with no instability. A July 2011 record noted normal anterior and posterior crucial ligaments and normal medial and lateral collateral ligaments. Some effusion was noted to be present. A May 2009 record found there to be no instability, locking or swelling in the right knee, and finally a September 2005 record noted some effusion into the right knee.

Based on the objective medical evidence, the Board finds that the Veteran's right knee disability does not more nearly approximate the level of severity contemplated by a 20 percent rating, as at no point during the period on appeal has the medical evidence shown that the Veteran's right knee flexion has been limited to 30 degrees or less. 38 C.F.R. § 4.71a, Diagnostic Code 5260. Rather, at worst, the Veteran's flexion has been limited by pain on repetitive testing to 85 degrees.

No additional higher or alternative ratings under different Diagnostic Codes for the right knee can be applied in this case. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his right knee, it is clearly not ankylosed. All three VA examiners found, and all private and VA treatment records reflect, the Veteran to have normal right knee extension to 0 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. Therefore a higher or separate and compensable rating based on limitation of extension of the right knee is not warranted. 

Regarding instability, the Veteran has reported that his knee gives way. However, all of the VA examination reports indicate that the Veteran's right knee is stable and the ligaments are intact. The April 2013 examiner further noted no objective evidence of subluxation during the period on appeal in the right knee. VA treatment records are also silent for any objective medical signs of right knee instability. While the Board notes that the Veteran has complained of subjective giving way, the Veteran's complaints of instability are outweighed by the significant medical evidence of record showing that the Veteran's knee is in fact stable. Therefore, the evidence does not support a higher or separate rating under Diagnostic Code 5257. 

Private treatment records do contain scattered notations concerning effusion into the right knee, and the Veteran has repeatedly complained of swelling, pain, and locking in the right knee. However, the Veteran has at no point during the period on appeal been diagnosed with a meniscal condition, with the April 2013 VA examiner specifically finding that there was no meniscal condition affecting the right knee. The Veteran's right knee ligaments have been consistently noted to be intact. As such, there is no medical evidence of dislocated semilunar cartilage characterized by frequent locking, pain and effusion into the knee a higher rating based on meniscal impairment is not warranted. 38 C.F.R. § 4.71a, 5257. 

Finally, the April 2013 VA examiner noted that the Veteran had arthritis of the right knee. However, limitation of motion is present in the right knee, and therefore a separate compensable rating for degenerative arthritis of the right knee is not warranted in this case. 38 C.F.R. § 4.71a, Diagnostic Code 5003. This is because the pain caused by the arthritis contributes to the loss of motion in the right knee, and therefore is fully contemplated by the currently assigned 10 percent rating based on limitation of flexion of the right knee. Id. There is no medical or lay evidence of dislocated semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum. 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5262, 5263.

In evaluating the Veteran's current level of disability functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, limitation of motion, subjective giving way, weakness, functional loss, clicking, popping, swelling, altered gait and tenderness, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. While, the July 2010 and April 2013 VA examiners noted that upon repetitive testing there was no additional functional loss due to pain, weakness, fatigue or incoordination, the July 2008 examiner noted there to be further functional loss due to impaired endurance and pain. However, the examiner specifically noted that this additional limitation was reflected by the forward flexion measurement. As such, the Board finds that the Veteran's statements concerning further limitation due to factors such as weakness, fatigue, and other factors are already fully contemplated by his assigned 10 percent rating for limitation of flexion of the right knee. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain on motion are fully contemplated by his current ratings. 38 C.F.R. § 4.59.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected right knee disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claims are denied. 

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected left knee disability is manifested by arthritis, limitation of flexion to 75 degrees, limitation of extension to 5 degrees, a meniscal condition with frequent episodes of pain and effusion into the joint, severe recurrent subluxation, pain, fatigability, crepitus, locking, subjective giving way, difficulty walking, weakness, swelling, deformity, atrophy, fatigability, incoordination, and tenderness. The right knee is manifested by arthritis, pain, flexion limited to 85 degrees at worst with no further functional impairment after repetitive testing, subjective giving way, weakness, functional loss, clicking, popping, swelling, altered gait, and tenderness. 

These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5260. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While difficulty walking is not directly contemplated by the rating criteria, it is inherently contemplated by the assigned ratings for instability, limitation of flexion, and limitation of extension. The Veteran's functional problems, such as difficulty walking, have consistently been attributed to factors such as instability and limitation of motion due to pain. Further, as noted in the discussion of the schedular criteria with respect to each knee, additional functional loss attributable to factors such as weakness, fatigability, incoordination and others, was contemplated in the ratings for limitation of motion and instability. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202. In short, there is nothing exceptional or unusual about the Veteran's left or right knee disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for left knee limitation of flexion, limitation of extension and recurrent subluxation, right knee limitation of flexion, a low back disability, left and right foot disabilities, hypertension, and tinnitus. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's bilateral knee disabilities combine or interact either with each other or with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
ORDER

Entitlement to an initial rating in excess of 10 percent for a left knee disability, to include status post left knee surgery, is denied.

Entitlement to an initial rating in excess of 30 percent for left knee subluxation is denied.

Entitlement to a noncompensable rating, but no higher, for the period from April 8, 2013 forward for limitation of extension of the left knee is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for a right knee disability, to include retropatellar pain syndrome, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


